Campbell, Ch. J.
I concur in holding the conviction should not be maintained, on the ground that the jury should have been polled.
I do not, however, think that it is competent to corroborate a witness by his own declarations, to overthrow the force of an impeachment. I have seen no authority which can fairly be said to sustain such á doctrine, and it is in my opinion a doctrine not safe or desirable.
Upon the various questions of the qualifications of jurymen, I reserve the expression of any opinion.
Christiancy, J., did not sit in this case.